Name: Council Regulation (EEC) No 2296/86 of 21 July 1986 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic
 Type: Regulation
 Subject Matter: environmental policy;  fisheries;  natural environment
 Date Published: nan

 No L 201 /2 Official Journal of the European Communities 24. 7 . 86 COUNCIL REGULATION (EEC) No 2296/86 of 21 July 1986 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic Whereas the Community is thereafter bound to imple ­ ment this recommendation in respect of Community fishermen ; Whereas Regulation (EEC) No 2245/85 (3) should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2245/85 is hereby replaced by the following : 4Article 2 Prohibition on fishing Subject to Article 1 : (a) all fishing shall be prohibited within 12 nautical miles off the coasts of South Georgia ; (b) direct fishing for Notothenia rossii in the area round South Georgia (Antarctic zone 48.3 of FAO) (') shall be prohibited ; in this zone by-catches of Notothenia rossii taken in the course of direct fishing for other species shall be restricted to a level that optimizes stock replenish ­ ment. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas under Article 2 of Regulation (EEC) No 170/83 , the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation must be formulated in the light of the available scientific advice ; Whereas the Convention on the Conservation of Antarctic Marine Living Resources, hereinafter referred to as 'the Convention ' was approved by Council Decision 81 /691 /EEC (2) ; whereas the Convention entered into force for the Community on 21 May 1982 ; Whereas the Commission for the Conservation of Antartic Marine Living Resources established by the Convention adopted and notified on 19 September 1985 a recommendation made by its scientific committee that directed fishing for Notothenia rossii should be prohi ­ bited and that by-catches in other fisheries should be kept to the minimum possible in the area around South Georgia ; Whereas, in the absence of objections from any of the Contracting Parties to the Convention , the said recom ­ mendation became binding on 19 March 1986 by virtue of Article IX (6) of the Convention ; (') The definition of the FAO zone referred to in this Regulation is given in Commission communica ­ tion 85/C 335/02 (OJ No C 335 , 24. 12. 1985, p. 2)' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 July 1986 . For the Council The President G. HOWE (') OJ No L 24, 27 . 1 . 1983 , p . 1 . 2 OJ No L 252, 5 . 9 . 1981 , p . 26 . (3) OJ No L 210 , 7 . 8 . 1985, p. 2 .